Citation Nr: 1813770	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-57 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2. Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Roger Hale, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran had active air service from January 1956 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2013 and February 2014 rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2010 Board decision, the Veteran was denied entitlement to service connection for a back disorder. 

2.  The evidence associated with the claims files subsequent to the August 2010 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.
	

CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally filed his claim of entitlement to service connection for a back injury, which was denied in a February 2008 rating decision.  The Veteran appealed that decision to the Board.  In an August 2010 Board decision, the Veteran was denied entitlement to service connection for a back disorder based on a finding that the Veteran did not have a back disorder that was related to his active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the August 2010 Board decision included the following: the Veteran's STRs; the Veteran's statements indicating that an injury during service while lifting a 55 gallon barrel and other heavy items aggravated his back; and post-service treatment records, including X-rays of his back and a diagnosis of spinal stenosis and adult scoliosis.

The pertinent evidence that has been received since the unappealed Board decision includes additional statements from the Veteran indicating that he experienced an injury to his back while lifting a 55 gallon barrel and other heavy items during active service.  Further, the Veteran has re-submitted the private treatment records previously of record, which included X-rays of his back.  

The Board finds that the evidence received since the August 2010 Board decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  New evidence showing that the Veteran has a current back disability that was caused by, or aggravated during his active service has not been received.  In this regard, the Board notes that the Veteran's complaints of a back injury during and since service were considered in the August 2010 Board decision.

Accordingly, the Board must conclude that new and material evidence to reopen the claim for service connection for a back disability has not been received and reopening of the claim of entitlement to service connection for a back disability is not warranted.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for a back disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

A review of the record shows that the Veteran has not been afforded a VA examination in conjunction with his claim of entitlement to service connection for a psychiatric disability.  A review of the record shows that the Veteran has a diagnosis of schizoid personality, and was diagnosed with schizoid personality prior to active service.  The Board finds that the Veteran should be afforded a VA evaluation to determine the nature and etiology of any currently present psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present psychiatric disability.  The claims file must be made available to, and reviewed by the examiner. Any indicated studies must be obtained.  

Based on a review of the record and an evaluation of the Veteran, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, and proximate thereto.  

Once all psychiatric disabilities have been identified, the examiner should provide the following findings:

Does the Veteran have a psychiatric disability that clearly and unmistakably existed prior to his active service?  For any disability found to clearly and unmistakably exist prior to the Veteran's active service, was that disability clearly and unmistakably NOT aggravated by service?   

In forming the opinion, the examiner must note that the Veteran's lay statements alone are not a sufficient basis with which to support a finding that a disability clearly and unmistakably existed prior to service.  

With regard to any currently present psychiatric disability determined to NOT clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such disability is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


